      Case 1:19-cv-11245-LGS-SLC Document 178 Filed 07/29/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MERCEDES LIRIANO, et al.,

                              Plaintiffs,

       -v-
                                                         CIVIL ACTION NO.: 19 Civ. 11245 (LGS) (SLC)


NEW YORK CITY DEPARTMENT OF EDUCATION
                                                                             ORDER
and PATRICIA CATANIA, jointly and severally,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.


       Pursuant to the discovery conference held today, July 29, 2021, the Court orders as

follows:


   1. The Court adopts the Joint ESI Protocol between Plaintiffs and Defendant New York City

       Department of Education (“DOE”) by separate Order.

   2. Plaintiffs’ Proposed ESI Protocol as to Defendant Catania (“Plaintiff’s Proposal” (ECF No.

       171-1)) contains 93 search terms. By Tuesday, August 3, 2021 at 12:00 pm, Plaintiffs shall

       file an amended list with less than 70 search terms.

   3. By Thursday, August 12, 2021, Plaintiffs shall file a letter that specifies, for each Plaintiff:

       (i) the devices and/or accounts were searched; (ii) the manner of the search(es); (iii) the

       associated documents or data produced in the search(es); and (iv) several examples, with

       Bates numbers, of documents or data that were produced (“Plaintiffs’ ESI Letter”).

   4. Defendant Patricia Catania’s counsel, Anthony Gentile, shall further investigate her

       “Qualified Discovery Response” (ECF No. 171-9) to Plaintiffs’ Document Request No. 124,

       which called for “[t]he number, and description of, personal electronic devices and

       personal email accounts and social media accounts used by Defendant Catania . . .” (See
     Case 1:19-cv-11245-LGS-SLC Document 178 Filed 07/29/21 Page 2 of 2

         ECF No. 94). In particular, Defendant Catania shall investigate the discrepancy between

         the devices and accounts identified in her Qualified Discovery Response with those

         identified by her prior counsel. (Compare ECF No. 171-9 with ECF No. 171-8).

   5. Defendant Catania’s counsel shall review Catania’s Proposed ESI Protocol as to all

         Plaintiffs (“Catania’s Proposal” (ECF No. 169-2)) and be prepared to discuss the nexus

         between the documents or data sought by Catania’s Proposal and Catania’s discovery

         demands.

   6. Plaintiffs’ deadline to respond to Defendant Catania’s June 30, 2021 discovery demands

         shall be held in abeyance until after the Court enters an ESI Protocol between Plaintiffs

         and Catania.

   7. The Court will schedule a further Telephone Conference on Wednesday, August 4, 2021

         at 10:00 am on the Court’s conference line. The parties are directed to call: (866) 390-

         1828; access code: 380-9799, at the scheduled time.


Dated:          New York, New York
                July 29, 2021

                                                     SO ORDERED.



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                 2
